internal_revenue_service number release date index number -------------------- ------------- --------------------------------------- -------------------- ---------------------------- re ---------------------- ----------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-115159-11 date date legend legend wife husband child child child child child child trust trust trust trustee state state date date date date state statute state statute years years -------------------------- -------------------------------- ---------------------- ---------------------------- ----------------------- ----------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- --------------------- ----------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ---------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- ------------------------------------------------ -------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- -------------------------------- plr-115159-11 dear -------------- this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings concerning the income and generation-skipping_transfer gst tax consequences of a proposed division and subsequent combination of certain trusts the facts and representations submitted are summarized as follows prior to date wife established trust on date and husband established trust on date and trust on date all three trusts were irrevocable when established wife and husband are still living husband now has six children child through child from a previous marriage and child through child from his marriage to wife trust under article a of trust during the lives of wife and husband the trustee is to hold the trust estate as the principal of a_trust for the primary benefit of child child child and any children subsequently born of the marriage of wife and husband primary beneficiaries the trustee is to pay to any one or more of the primary beneficiaries so much of the net_income and principal including all and in such shares as the trustee in his absolute discretion shall deem advisable on the death of the last to die of wife and husband the trustee shall divide the remaining principal and accumulated income into shares as provided in article b article b provides that the trustee shall divide any property into equal shares one share for each then living primary beneficiary and one share for each primary beneficiary not then living but who has then living descendants each share set apart for any then living primary beneficiary who has not attained the age of years shall be held as a separate trust for the primary benefit of that primary beneficiary from each separate trust the trustee shall pay to the primary beneficiary so much of the net_income and principal including all as the trustee in his absolute discretion shall determine the trustee shall distribute to the primary beneficiary one-half of the principal of the beneficiary’s separate trust when the primary beneficiary reaches age and the remainder of the trust when the primary beneficiary reaches age if the primary beneficiary dies before reaching age the trustee shall distribute the then principal of the separate trust and any accumulated income to the then living descendants of the primary beneficiary in equal shares per stirpes or in default of any such descendant the trustee shall divide and administer the principal as provided in plr-115159-11 article b any share set apart for any then living primary beneficiary age or above shall be distributed to that primary beneficiary any share set apart for a primary beneficiary who is not then living but who has then living descendants shall be distributed to those descendants in equal shares per stirpes article iv provides that if any trust created under the agreement establishing trust has not terminated by the 21st anniversary of the death of the last to die of wife and the children of husband who were living on the date of the agreement that trust shall terminate on that anniversary and be distributed to the person for whose primary benefit the trust was created trust names an individual as trustee and under article vi provides that at any time the trustee may appoint any individual or any corporation as successor or additional trustee of that trust provided that there shall never be more than two trustees of any trust and during wife’s life an individual who is related or subordinate to wife within the meaning of sec_672 shall not be eligible to serve as trustee child child and child were born after the execution of the trust agreement currently trust is being held for the benefit of child through child the primary beneficiaries trust was created and funded prior to date it is represented that no additions have been made to trust since date accordingly trust an irrevocable_trust is exempt from gst tax under sec_26_2601-1 trust article i a of trust provides that the trustee shall hold the trust estate as the principal of a_trust for the primary benefit of child the beneficiary and pay to the beneficiary or any child of his so much of the principal in such shares as the trustee in his absolute discretion deems advisable the trustee may terminate the trust at anytime by distributing the entire principal to the beneficiary if the trustee in his sole discretion believes that to be in the best interests of the beneficiary on the death of the beneficiary the trustee shall distribute the principal of the trust to the then living descendants of the beneficiary in equal shares per stirpes or in default of any such descendant to the then living descendants of husband in equal shares per stirpes or in default of any such descendant to husband’s distributees defined below article i a further provides that in each calendar_year of the trust in which any gifts are made or deemed under federal gift_tax laws to have been made to the trust the beneficiary shall have the right to demand distribution to him of the lesser_of i dollar_figure or percent of the value of the principal of the trust on december of such calendar_year whichever is greater and ii the amount of such gifts article i b states that if a child or children are born to husband and wife after the date of the trust agreement and husband or any person transfers any property to plr-115159-11 the trustee for the benefit of any such child the trustee shall hold such property as principal of a separate trust for the primary benefit of such child on the same terms and conditions as the trust created for the benefit of child pursuant to the provisions of article i a article vi a provides that whenever on the occurrence of any event any property is required under trust to be distributed to the distributees of any individual such property shall be distributed to the persons who would be entitled thereto and in the shares to which such person would be entitled under the laws of state then in effect if such individual had died immediately after the occurrence of such event predeceased by husband intestate and domiciled in state and such property had constituted his entire net distributable estate_trust names an individual as trustee and under article iv d provides that at any time wife or if she is not living the trustee or trustees may appoint any individual or any corporation as successor or additional trustee of a_trust created under the trust agreement there shall never be more than two trustees of any trust and during husband’s life no individual who is related or subordinate to husband within the meaning of sec_672 shall be a trustee under trust under the terms of trust three separate trusts were created trust a to benefit child trust b to benefit child and trust c to benefit child the terms of trust govern trusts a b and c trust a was created and initially funded before date after that date in years through and years through husband and wife made additions to trust a and elected to gift split on form sec_709 united_states gift and generation-skipping_transfer_tax returns accordingly the portion of trust a which is attributable to pre-date transfers is exempt from gst tax under sec_26_2601-1 it is represented that the portion of trust a attributable to the post-date additions has a zero inclusion_ratio trust b was created and initially funded before date after that date in year and years through and through husband and wife made additions to trust b and elected to gift split on form sec_709 accordingly the portion of trust b which is attributable to the pre-date transfers is exempt from gst tax under sec_26_2601-1 it is represented that the portion of trust b attributable to the post-date additions has a zero inclusion_ratio trust c was created and initially funded after date husband and wife made additions to trust c in year sec_1 and and years through it is represented that trust c has a zero inclusion_ratio trust plr-115159-11 under article a of trust during husband’s life the trustee is to hold the trust estate as the principal of a_trust for the primary benefit of all of husband’s children including any born after the agreement was executed the trustee is to pay to any one or more of husband’s children or descendants so much of such principal including all and in such shares as the trustee in his absolute discretion shall deem advisable in each calendar_year of the trust in which any gifts are made or deemed under federal gift_tax laws to have been made to the trust each then living child of husband and descendant of husband shall have the right to demand distribution to him or her of the lesser_of i dollar_figure or twice the amount of the federal gift_tax annual exclusion if that is greater ii dollar_figure or percent of the value of the principal of the trust on december of such calendar_year whichever is greater and iii the amount of each such gift divided by the number of such children and descendants living on the date of such gift article i a further provides that at husband’s death the trustee shall divide the trust for husband’s descendants who survive him in equal shares per stirpes each share for a child of husband shall be held as a separate trust for the primary benefit of that child the trustee of each separate trust is to pay to the beneficiary child or any descendant of his so much of the principal including all as the trustee in his absolute discretion deems advisable on the death of the beneficiary child the trustee shall distribute the principal of the trust to the beneficiary child’s then living descendants in equal shares per stirpes or in default of such descendant to the then living descendants of husband in equal shares per stirpes or in default of any such descendant to husband’s distributees provided however that any share distributable to a descendant of husband for whose primary benefit a_trust exists under trust shall be added to the principal of such trust each share set apart for any other descendant of husband shall be distributed to that descendant article i b provides that if any trust created under the agreement establishing trust has not terminated by the 21st anniversary of the death of the last to die of the descendants of husband’s father who were living on the date of that agreement the trust shall terminate on that anniversary and be distributed to the person for whose primary benefit the trust was created article vi a provides that whenever on the occurrence of any event any property shall be required to be distributed to the distributees of any individual such property shall be distributed to the persons who would be entitled thereto and in the shares to which such person would be entitled under the laws of state then in effect if such individual had died immediately after the occurrence of such event predeceased by husband’s wife intestate and domiciled in that state and such property had constituted his entire net distributable estate_trust names an individual as trustee and under article iv d provides that at any time wife or if she is not living the trustee or trustees may appoint any individual or any corporation as successor or additional trustee of a_trust created under the plr-115159-11 agreement there shall never be more than two trustees of any trust and during husband’s life no individual who is related or subordinate to husband within the meaning of sec_672 shall be a trustee under trust trust is being held for the benefit of child through child trust was created and initially funded before date after that date in year sec_1 through and years and husband and wife made additions to the trust and elected to gift split on form sec_709 accordingly the portion of trust which is attributable to pre-date transfers is exempt from gst tax under sec_26_2601-1 it is represented that the portion of trust attributable to the post-date additions has a zero inclusion_ratio proposed division and combination trust trust and trust each provide that the trusts created under the respective trust agreement shall be administered construed and the validity and effect of the provisions of the agreement shall be determined in accordance with the laws of state effective as of date the trustees of trust trusts a b and c and trust resigned and appointed trustee as sole successor trustee trustee is located in state accordingly state law applies to the administration of trust sec_1 and trust trusts a b and c and trust will be referred to collectively as the family trusts trustee proposes to divide and combine the family trusts to create separate trusts for each of child through child it is represented that the transaction will allow each separate trust to have its own distribution and investment policy for the child who is the beneficiary after receiving a favorable letter_ruling from the internal_revenue_service trustee will execute a memorandum of division and combination of trusts memorandum to set forth the terms of the division and combination and effectuate the transaction memorandum states that the trustee has determined it would be administratively convenient and would not impair the rights of child through child to modify the structure and administration of the family trusts through the division and combination trustee proposes to divide trust sec_1 and into six separate and equal shares one share for each of child through child immediately after the division the separate shares of trust sec_1 and will be combined into six trusts each held for the benefit of one of child through child child through child trusts in addition trust a will merge into child trust trust b will merge into child trust and trust c will merge into child trust trustee will give notice of the division and combination to all six children the effective date of the division and combination will be days after the date of the notice under paragraph of memorandum an equal one-sixth share of each and every asset in the family trusts will be distributed to each child’s trust to the extent plr-115159-11 mathematically possible odd shares will be sold for cash and equal one-sixth shares of the proceeds will be distributed to each child’s trust paragraph states that upon the effective date and subject_to memorandum questions of administration within the meaning of restatement second of conflict of laws sec_271 of each child’s trust shall be governed by primary reference to trust to the greatest extent possible all other non-administrative matters ie distribution timing vesting etc for each pro-rata portion of each child’s trust that is attributable respectively to trust trust or trust will be governed by the respective original trust agreement for trust trust or trust paragraph provides that the pro-rata portion of each child’s trust that is attributable respectively to trust trust or trust shall terminate as provided for in the respective original trust agreement state statute provides that after notice to the qualified beneficiaries a trustee may combine two or more trusts into a single trust or divide a_trust into two or more separate trusts if the result does not impair the rights of any beneficiary or adversely affect achievement of the purposes of the trust under state statute a qualified_beneficiary is a beneficiary who is currently entitled to distributions of income or principal from the trust trustee has requested the following rulings the division and combination of the family trusts into child through child trusts as provided in memorandum will not cause the family trusts or child through child trusts to become subject_to chapter no gain_or_loss will be recognized for federal_income_tax purposes under sec_61 and sec_1001 by the family trusts or any of the beneficiaries as a result of the division and combination of the family trusts the assets of child through child trusts will have the same basis under sec_1015 and holding_period under sec_1223 both before and after the division and combination ruling sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip sec_2631 as effect in years provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 as in effect in years provides that the dollar_figure amount under sec_2631 is to be adjusted for inflation for calendar years after and before plr-115159-11 sec_2631 as in effect for years provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 as in effect for years provides that the gst_exemption amount for any calendar_year is equal to the applicable_exclusion_amount under sec_2010 for each calendar_year under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor held a power that would have caused inclusion of the trust in the settlor's gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that if an addition is made to an irrevocable_trust that is excluded from chapter by reason of paragraph b of this section the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non-chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non-chapter portion is deemed to be and the inclusion_ratio for such portion is the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the plr-115159-11 trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy b i a b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example considers a situation in which in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where in the grantor established an irrevocable_trust for grantor's child and the child's issue in grantor's spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse's trust and grantor's trust are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger plr-115159-11 does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the example concludes that the trust that resulted from the merger will not be subject_to the provisions of chapter in the present case trust is exempt from gst tax under sec_26_2601-1 portions of trust a_trust b and trust which are attributable to pre-date transfers are also exempt from gst tax under sec_26_2601-1 it is represented that portions of trust a_trust b and trust which are attributable to post-date transfers have a zero inclusion_ratio and therefore are not subject_to gst tax trust c was funded after date it is represented that trust c has a zero inclusion_ratio and therefore is not subject_to gst tax as noted above the rules in sec_26_2601-1 apply in the case of trusts that are exempt from gst tax because the trusts were in existence and irrevocable prior to date no guidance has been issued concerning modifications that may affect the status of chapter trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trusts to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a non-chapter trust should similarly not affect the exempt status of a chapter trust the present case involves facts that are similar to example sec_5 and in sec_26_2601-1 the beneficiaries of the child through child trusts are the same as the beneficiaries of trust sec_1 and the distribution timing vesting and termination provisions for each pro-rata portion of each child’s trust that is attributable respectively to trust trust or trust will be governed by the respective original trust agreement for trust trust or trust based on the facts presented and the representations made we conclude that the division and combination of the family trusts into child through child trusts as described above will not shift any beneficial_interest in the trusts to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the division and combination of the family trusts into child through child trusts as described above will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in trust trust or trust accordingly based on the facts submitted and representations made we conclude that the division and combination of the family trusts into child through child trusts will not cause the family trusts or child through child trusts to become subject_to chapter ruling sec_61 states that unless otherwise provided gross_income means all income from whatever source derived under sec_61 gross_income includes gains derived from dealings in property plr-115159-11 sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property must be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained under sec_1_1001-1 the severance of a_trust occurring on or after date is not an exchange of property for other_property differing materially either in_kind or in extent if i an applicable_state_statute or the governing instrument authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable_state_statute or the governing instrument an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite in revrul_56_437 1956_2_cb_507 the service concluded that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on the partition the proposed division and combination of the family trusts into child through child trusts as provided in memorandum is authorized by state statute paragraph of memorandum provides that equal one-sixth shares of each and every asset in the family trusts will be distributed to each child’s trust to the extent mathematically possible odd shares will be sold for cash and equal one-sixth shares of the proceeds will be distributed to each child’s trust accordingly consistent with plr-115159-11 sec_1_1001-1 and revrul_56_437 the pro_rata division and distribution of assets from the family trusts into child through child trusts is a not a realization event based on the facts provided and the representations made we conclude that no gain_or_loss will be recognized for federal_income_tax purposes under sec_61 and sec_1001 by the family trusts or any of the beneficiaries as a result of the division and combination of the family trusts into child through child trusts as provided in memorandum ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor under the law applicable to the year in which the transfer was made sec_1_1015-2 applies the uniform basis principles in sec_1_1015-1 for determining the basis_of_property where more than one person acquires an interest in property by transfer in trust under sec_1_1015-1 property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under this chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person in this case sec_1001 and sec_61 do not apply to the proposed transaction thus based upon the facts provided and the representations made we conclude that the assets of each child’s trust will have the same basis under sec_1015 and holding_period under sec_1223 both before and after the division and combination of the family trusts into child through child trusts as provided in memorandum the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury plr-115159-11 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by ______________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
